DISMISS and Opinion Filed March 18, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01421-CV

               STEFNANDI E. DRAKE, Appellant
                            V.
 RAKHEE P. SHARMA, PAWAN R. SHARMA, 7-ELEVEN INC., TEXAS
 LOTTERY COMMISSION, GARY GRIEF, AND MAVIS L. WANCZYK,
       MULTI-STATE LOTTERY ASSOCIATION, Appellees

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05212-C

                        MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                           Opinion by Justice Whitehill

      Stefnandi E. Drake, a vexatious litigant subject to a prefiling order, filed this

appeal without permission from the appropriate local administrative judge. See TEX.

CIV. PAC. & REM. CODE ANN. §§ 11.001(2), 11.101(a), 11.102. Pursuant to section

11.1035 of the civil practice and remedies code, we stayed the appeal and ordered

Drake to file the required order permitting the appeal. See id. § 11.1035(b).

      In response, Drake filed an order permitting the appeal signed by Dallas

County’s Local Administrative District Judge Carter Thompson. The underlying
suit, however, was filed in county court, and Dallas County’s local administrative

county judge at the time was the Honorable Angela King. See TEX. GOV’T CODE

ANN. § 25.0591(a) (identifying Dallas County civil statutory county courts); §

74.0911(b) (providing for local administrative statutory county court judge in county

with two or more statutory county courts).

        On January 30, 2020, we ordered Drake to obtain an order from Judge King

permitting the appeal and cautioned him that the appeal was subject to dismissal

unless he complied by February 10, 2020. See TEX. CIV. PRAC. REM. CODE ANN. §

11.1035.       Relying on a repealed provision of section 11.001 defining “local

administrative judge” to mean “a local administrative district judge, a local

administrative statutory probate court judge, or a local administrative statutory

county court judge,” Drake filed a response asserting the order signed by Judge

Carter was valid because any three of the identified local administrative judges could

sign a prefiling order.1 See Act of May 26, 1997, 75th Leg., R.S., Ch. 806, § 1, 1997

Gen. Laws 2634, amended by Act of June 29, 2011, 82nd Leg., 1st C.S., Ch. 3, §

9.01, 2011 Gen. Laws 5247 (repealed 2013). Section 11.102 of the current civil



    1
      Drake also asserted Judge King could take no action because he filed a motion to recuse her. See
TEX. R. CIV. P. 18a(f)(2). A review of Drake’s second amended motion to recuse and disqualify Judge
Sally Montgomery and Judge Angela King reveals his argument as to Judge King was twofold: (1) she
lacks jurisdiction to take any action because Judge Carter is the appropriate local administrative judge; and,
(2) she is incompetent. Under the rules, the motion as to Judge King did not constitute a motion for recusal
and did not prevent Judge King from taking any action. See TEX. R. CIV. P. 18a, 18b; State Bar v. Heard,
603 S.W.2d 829, 833 (Tex. 1980) (substance of pleading, not just title given to it, determines pleading’s
nature).
                                                    –2–
practice and remedies code, however, specifically provides that, subject to an

exception not applicable here, permission must be obtained from “the local

administrative judge of the type of court in which the vexatious litigant intends to

file.” See id. § 11.102 (emphasis added).

      Because the underlying suit was filed in county court and Drake has failed to

obtain permission from the local administrative county judge, we dismiss the appeal

and all pending motions. See id. § 11.1035.



                                            /Bill Whitehill/
                                            BILL WHITEHILL
                                            JUSTICE

191421F.P05




                                        –3–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

STEFNANDI E. DRAKE, Appellant              On Appeal from the County Court at
                                           Law No. 3, Dallas County, Texas
No. 05-19-01421-CV        V.               Trial Court Cause No. CC-19-05212-
                                           C.
RAKHEE P. SHARMA, PAWAN R.                 Opinion delivered by Justice
SHARMA, 7-ELEVEN INC.,                     Whitehill, Justices Myers and
TEXAS LOTTERY COMMISSION,                  Pedersen, III participating.
GARY GRIEF, AND MAVIS L.
WANCZYK, MULTI-STATE
LOTTERY ASSOCIATION,
Appellees

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered March 18, 2020.




                                     –4–